Citation Nr: 0740320	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-16 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for the veteran's service-connected intervertebral disc 
syndrome of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1976 to 
August 1980.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied a claim for entitlement 
to a disability rating in excess of 20 percent for the 
veteran's service-connected intervertebral disc syndrome of 
the lumbosacral spine.  

In August 2007, the veteran testified at a personal hearing 
at the RO over which the undersigned Veterans Law Judge 
presided, a transcript of which has been associated with the 
claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

VA conducted a compensation and pension (C&P) spine 
examination in February 2005 and a C&P peripheral nerves 
examination in September 2005.  At the veteran's August 2007 
personal hearing, he testified that his back condition has 
worsened since his last C&P examination.  Where the veteran 
claims a disability is worse than when originally rated, and 
the evidence is too old to adequately evaluate the current 
state of the condition, VA must provide a new examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Olson v. Principi, 
3 Vet. App. 480, 482 (1992).  Accordingly, an appropriate 
examination must be scheduled.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).   

In addition, the veteran has complained that while his 
medical condition has gotten worse, VA has relied only on the 
C&P examinations to rate his disability.  But there is very 
little evidence of medical treatment in the record.  At his 
personal hearing, the veteran testified that he has had 
medical treatment by private physicians-specifically, Dr. G. 
Grady McBride and Dr. Donald L. Behrmann-for which records 
have not been submitted.  He also testified that he recently 
underwent magnetic resonance imaging (MRI), which has not 
been sent to VA.  Accordingly, the RO/AMC should make 
arrangements to obtain those records.   

Finally, the veteran indicated that whatever treatment he 
receives from VA is provided at the VA Medical Center in 
Orlando, Florida.  The most recent VA treatment record in the 
claims folder is from May 2005, so the VA treatment records 
should be updated.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain records 
from Drs. G. Grady McBride and Donald L. 
Behrmann, identified by the veteran as 
having provided examinations and/or 
treatment since October 2003.    

2.  Make arrangements to obtain the 
veteran's treatment records for his back 
condition, including hip and leg pain, 
from the VA Medical Center in Orlando, 
Florida, dated since May 2005.  

3.  Once the foregoing development has 
been accomplished, and the available 
medical records have been associated with 
the claims file, schedule the veteran for 
a VA examination of his lumbosacral spine.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested examination.  All necessary 
tests, including x-rays if indicated, 
should be conducted.  

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected 
intervertebral disc syndrome of the 
lumbosacral spine. The examiner should 
identify any orthopedic and neurological 
findings related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

With regard to any neurological disability 
resulting from the service-connected 
intervertebral disc syndrome of the 
lumbosacral spine, the specific nerve(s) 
affected should be specified, together 
with the degree of paralysis caused by 
service-connected disability.  

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician."

A rationale for any opinion expressed 
should be provided.

4.  Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case 
(SSOC).  Allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

